          CASE 0:20-cr-00168-WMW-ECW Doc. 36 Filed 11/20/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 20-168 (WMW/ECW)

UNITED STATES OF AMERICA,                       )
                                                )
                                                )
                                                       GOVERNMENT’S
                    Plaintiff,                  )
                                                       RESPONSE TO
                                                )
                                                       DEFENDANT’S MOTION
               v.                               )
                                                       FOR RECONSIDERATION
                                                )
                                                       OF DETENTION
MONTEZ TERRIEL LEE, JR.,                        )
                                                )
                    Defendant.                  )

      The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Thomas Calhoun-Lopez,

Assistant United States Attorney, hereby submits its response to the Defendant’s motion

for reconsideration of detention (Document No. 31). The United States opposes the

motion.

                          I.     PROCEDURAL HISTORY

      On June 11, 2020, a complaint was filed charging the Defendant with arson of the

Max It Pawn shop, in violation of 18 U.S.C. § 844(i). (Document No. 1.) The Defendant

was arrested and made an initial appearance on June 16, 2020. (Document No. 3.) At

that point, the United States moved for detention. (Id.)

      The detention hearing was held before U.S. Magistrate Judge David T. Schultz on

June 18, 2020. (Document No. 10.) Prior to the hearing, the U.S. Pretrial Services

Officer interviewed the Defendant and issued a report recommending detention, finding

that the Defendant presented a risk of non-appearance and a danger to the community.
       CASE 0:20-cr-00168-WMW-ECW Doc. 36 Filed 11/20/20 Page 2 of 5




(Document No. 11 at 1.) Judge Schultz ordered detention based on the second prong of

the Bail Reform Act, finding that there had been “a clear and convincing show that no

condition or combination of conditions of bond will reasonably ensure the safety of the

community.” (Document No. 11 at 1–2.) Judge Schultz relied upon the rebuttable

presumption of detention pursuant to 18 U.S.C. § 3142(e), as well as the Defendant’s

criminal history and prior record under court supervision. (Document No. 11 at 2.)

       On August 12, 2020, the Defendant was charged by indictment with the arson of the

Max It Pawn Shop. (Document No. 14.)

       The Defendant now moves for reconsideration of the detention order, arguing two

developments since the detention hearing: 1) the spread of the COVID-19 pandemic

generally, and in jails in particular; and 2) the placement of his child by Child Protection

into the care of a relative. (Document No. 31 at 2–5.)

       On November 18, 2020, the U.S. Probation Officer issued an addendum maintaining

the earlier recommendation of detention.

                                  II.      ARUGMENT

       Under the Bail Reform Act, a detention hearing may be reopened if the Court

       finds that information exists that was not known to the movant at the time of
       the hearing and that has a material bearing on the issue of whether there are
       conditions of release that will reasonably assure the appearance of such
       person as required and the safety of any other person and the community.

18 U.S.C. § 3142(f)(2)(B).      Under this standard, “a defendant must, first, present

information that was not known or available to him at the time of his original detention

hearing, and then, second, must show that such information is material to and has a


                                             2
        CASE 0:20-cr-00168-WMW-ECW Doc. 36 Filed 11/20/20 Page 3 of 5




substantial bearing on whether he should remain detained.” United States v. Petters, No.

CR. 08-364 (RHK/AJB), 2009 WL 205188, at *2 (D. Minn. Jan. 28, 2009) (internal quotation

marks and brackets omitted).

       The circumstances to which the Defendant points are difficult, and the United States is

sympathetic to his family troubles.        However the Defendant has not identified any new

information that would have any bearing on whether he should remain detained. The Defendant’s

motion should therefore be denied. His arguments are addressed separately below.

       a.      The Defendant’s Argument Regarding COVID-19.

       The Defendant first cites as a basis for reopening the detention hearing the COVID-19

pandemic, noting the spread of the virus in Minnesota in general, and in Minnesota jails, including

Washington County Jail, in particular. (Document No. 31 at 2–4.) The Defendant’s concern on

this point is certainly understandable. However it is not a basis to reopen detention because it is

not material to the sole question before the Court of whether the Defendant should be detained.

The Bail Reform Act outlines the factors that courts are to consider, including

       (1) the nature and circumstances of the offense charged . . . ;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person . . . ; and

       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release.”

18 U.S.C. § 3142(g). The Defendant’s concerns about the COVID pandemic do not touch upon

any of these factors. See United States v. Abari, No. CR 19-103(1) (MJD/ECW), 2020 WL

2992399, at *4 (D. Minn. June 4, 2020), denying a motion to reopen the detention hearing because

the defendant “has failed to demonstrate how the COVID-19 pandemic factors into whether he

poses a flight risk or a danger to the community.” See also United States v. Lunnie, No. 4:19-CR-

                                                  3
        CASE 0:20-cr-00168-WMW-ECW Doc. 36 Filed 11/20/20 Page 4 of 5




00180 KGB, 2020 WL 6686134, at *2 (E.D. Ark. Nov. 12, 2020) (“While the Court is sympathetic

to [the defendant’s] concerns about the possibility of contracting COVID-19 . . . the pandemic has

no impact on the question of whether [the defendant] poses a flight risk or is a danger to the

community.”).

       In this case, Judge Schultz properly applied the factors of Bail Reform Act and ordered the

Defendant’s detention. (Document No. 11.) Because the Defendant is charged with arson on

property used in interstate commerce, there is a rebuttable presumption that no condition or

combination of conditions will reasonably assure the Defendant’s appearance in court and the

safety of the community. 18 U.S.C. § 3142(e). Judge Schultz held that there was no evidence

that would rebut that presumption as to the safety of the community. (Document No. 11 at 2.)

To the contrary, as Judge Schultz noted aggravating factors in the Defendant’s criminal history:

       the Defendant has a criminal history that includes acts of violence. His
       record under court supervision includes multiple probation violations and
       failures to appear. He committed two crimes while he was on active
       supervision for a felony assault conviction. He was also under court
       supervision when he is alleged to have committed the instant offense.

(Document No. 11 at 2.) The Defendant has not pointed to anything about the pandemic that

would change that calculus.

       b.       The Defendant’s Argument Regarding His Child.

       By the same token, the Defendant’s arguments regarding his family circumstances have no

bearing on the issue of detention.

       The removal of the Defendant’s child is no doubt an extraordinarily painful and distressing

development in his life. The United States certainly wishes his family well during this difficult

ordeal. However this circumstance does not affect the calculus under the Bail Reform Act, and

does not in any way address Judge Schultz’s finding that the Defendant represents a danger to the


                                                4
        CASE 0:20-cr-00168-WMW-ECW Doc. 36 Filed 11/20/20 Page 5 of 5




community. The Defendant has therefore not presented any information that is “material to

and has a substantial bearing on whether he should remain detained.” United States v.

Petters, 2009 WL 205188, at *2. His motion must therefore be denied. See, e.g., United

States v. McCoy, No. 2:12-CR-218 TS, 2013 WL 492100, at *3 (D. Utah Feb. 8, 2013) (finding

that the defendant’s argument that he risks losing custody of his children if he is not released from

pretrial detention “is not material to the issues of assuring his appearance as required and the safety

of the community.”).

                                     III.    CONCLUSION

       For the reasons set forth above, the United States respectfully requests that the Court

deny the Defendant’s motion for reconsideration of detention.

Dated: November 20, 2020

                                                       Respectfully Submitted,

                                                       ERICA H. MacDONALD
                                                       United States Attorney



                                                       s/ Thomas Calhoun-Lopez
                                                       BY: THOMAS CALHOUN-LOPEZ
                                                       Assistant U.S. Attorney
                                                       Attorney ID No. 480908DC




                                                  5
